    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


J. GREGORY KINNETT                                            CIVIL ACTION


VERSUS                                                        NO. 19-10690


HOSPITAL SERVICE DISTRICT NUMBER                              SECTION: “H”
ONE OF TANGIPAHOA PARISH, ET AL


                          ORDER AND REASONS
      Before the Court is Defendants’ Motion for Summary Judgment (Doc.
41). For the following reasons, Defendants’ Motion is DENIED.


                               BACKGROUND
      Plaintiff, J. Gregory Kinnett, MD, was hired as an orthopedic surgeon by
Defendants North Oaks Physician Group, LLC (“North Oaks”) and North Oaks
Health System (“NOHS”) (collectively “Defendants”) in April of 2008. Plaintiff’s
employment agreement provided for a two-year employment term with
successive one-year automatic renewals unless either party provided written
notice at least 180 days before that term’s expiration. In November of 2017,
Michelle Sutton (“Sutton”), the then-Chief Executive Officer of NOHS, decided
not to renew Plaintiff’s contract for the following year. On November 30, 2017,
Defendants sent Plaintiff a letter notifying him of their intent to terminate him
under the “without cause” provision of his contract, effective May 29, 2018. At



                                       1
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 2 of 17



the time of Plaintiff’s discharge, he was 72 years old.1 Plaintiff alleges that his
age was the sole reason for his termination and brings claims against
Defendants under the Age Discrimination in Employment Act and the
Louisiana Age Discrimination in Employment Act.
       Presently before the Court is Defendants’ Motion for Summary
Judgment, whereby Defendants ask that this Court to dismiss Plaintiff’s
claims against them.


                                  LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”2 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.”3 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”4
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.5 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden


       1   There is a conflict in the record as to whether Plaintiff was 71 or 72 at the time of
his discharge. See Doc. 1 (Plaintiff’s Complaint stating that he was 71 in May of 2018); Doc.
52 (Plaintiff’s Memorandum in Opposition to Defendants’ Motion for Summary Judgment
stating that Plaintiff was 72 at the time of his termination).
        2 FED . R. CIV. P. 56.
        3 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
        4 Id. at 248.
        5 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 3 of 17



shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 6 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.”7
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 8 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.”9 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.”10


                                LAW AND ANALYSIS
       Plaintiff’s claims arise under the Age Discrimination in Employment
Act11 (“ADEA”) and the Louisiana Employment Discrimination                            Law12
(“LEDL”). Under the ADEA, it is unlawful for an employer to “fail or refuse to
hire or to discharge any individual or otherwise discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of



       6 Engstrom v.  First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
       7 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
       8 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301

(5th Cir. 2004) (internal citations omitted).
       9 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       10 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       11 29 U.S.C. § 621 et seq.
       12 LA REV. STAT. § 23:301 et seq.
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 4 of 17



employment, because of such individual’s age.”13 As the age discrimination
sections of the LEDL are modeled after federal law, the LEDL is governed by
federal precedent.14 Accordingly, Plaintiff’s LEDL claim follows the same
analysis as Plaintiff’s claims under the ADEA and does not require a separate
discussion.15
       The Fifth Circuit applies the framework outlined in McDonnell Douglas
Corp. v. Green to claims of discrimination under the ADEA.16 Under the
McDonnell Douglas burden-shifting framework, Plaintiff must first make a
prima facie case of age discrimination by showing that:
       (1) he was discharged; (2) he was qualified for the position; (3) he
       was within the protected class at the time of discharge; and (4) he
       was either i) replaced by someone outside the protected class, ii)
       replaced by someone younger, or iii) otherwise discharged because
       of his age.17
If Plaintiff is able to make his prima facie case of discrimination, the burden
then shifts to Defendants to “articulate a legitimate, nondiscriminatory reason
for its decision.”18 If Defendants succeed, then the burden shifts back to
Plaintiff to show that Defendants’ proffered reason was merely pretext for
discrimination.19 Under the ADEA, however, Plaintiff has the ultimate burden
of proving “by a preponderance of the evidence (which may be direct or


       13 29 U.S.C. § 623(a)(1).
       14 Morse v. Bd. of Supervisors Louisiana State Univ. Agric. & Mech. Coll., No. CV 19-
9240, 2020 WL 2037192, at *6 (E.D. La. Apr. 28, 2020) (citing O’Boyle v. La. Tech Uni., 741
So. 2d 1289, 1290 (La. App. 2 Cir. 1999)).
       15 See McDaniel v. Nat’l R.R. Passenger Corp., 705 F. App’x 240, 244 (5th Cir. 2017)

(“Both parties agree that the federal and state law claims are governed by the same analysis;
we will not separately analyze.”).
       16 See Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004).
       17 Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 378 (5th Cir. 2010).
       18 Patrick, 394 F.3d at 315.
       19 Id.
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 5 of 17



circumstantial), that age was the ‘but-for’ cause of the challenged employer
decision.”20
       In the current Motion, Defendants argue that summary judgment is
appropriate as Plaintiff cannot meet his burden under the McDonnell Douglas
framework.
   A. Plaintiff’s Prima Facie Showing
   (1) Plaintiff Was Discharged
       Defendants first argue that their decision to not renew Plaintiff’s
contract did not constitute a discharge. Defendants cite no law in support of
this assertion. Within the Fifth Circuit, “the non-renewal of [the employee’s]
contract constitute[s] a termination of employment, an adverse employment
action.”21 This Court therefore finds that Plaintiff was discharged.
   (2) Plaintiff Was Qualified for the Position
       Plaintiff argues that his forty-five years of experience as an orthopedic
surgeon and current employment as a Clinical Assistant Professor of
Orthopedic surgery at LSU Health Sciences Center demonstrates his
qualification for the position at North Oaks. “Defendants do not now nor have
they previously disputed Plaintiff’s clinical skill and qualifications as an
orthopedic surgeon.”22 Defendants do, however, argue that Plaintiff was not
qualified “for the position he held as an employee of North Oaks” because he

       20 Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010) ( quoting Gross v.
FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009)).
       21 Mooney v. Lafayette Cty. Sch. Dist., 538 F. App’x 447, 453 (5th Cir. 2013) ( citing

Breaux v. City of Garland, 205 F.3d 150, 157 (5th Cir. 2000). See Simmons v. McGuffey
Nursing Home, Inc., 619 F.2d 369, 370 (5th Cir. 1980) (finding that the plaintiff met his prima
facie burden under the ADEA where defendants decided not to renew plaintiff’s contract);
Rollins v. Clear Creek Indep. Sch. Dist., No. CIV A G-06-081, 2006 WL 3302538, at *2 (S.D.
Tex. Nov. 13, 2006) (“Here it is not contested that Plaintiff’s contract was not renewed, which
is equivalent to discharge[.]”).
       22 Doc. 41-1 at 10.
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 6 of 17



failed to meet Ms. Sutton’s “expectations in terms of efficiency, profitability,
and collegiality.”23
       In Wooten v. McDonald Associates, Inc., the Fifth Circuit explained that
the “qualified” inquiry refers to objective qualifications such as training,
experience, and physical capacity.24 As Defendants do not dispute that Plaintiff
is objectively qualified and capable of performing as an orthopedic surgeon, the
Court finds that Plaintiff was qualified for the position.
   (3) Plaintiff Was within the Protected Class
       The class of individuals protected under the ADEA includes those who
are at least forty years of age.25 As Plaintiff was over 70 when he received his
notice of termination, Plaintiff is within the protected class.
   (4) Plaintiff Was Replaced by Someone Younger
       As evidence that Plaintiff was replaced, Plaintiff points to the fact that,
between 2016 and 2019, Defendants hired four orthopedic surgeons believed
to be under the age of 40.26 The surgeons who allegedly replaced Plaintiff are:
Dr. Jeffery Witty, a sports medicine fellow; Dr. Vince Lands, an orthopedic
trauma fellow; Dr. Patrick Barousse, an ankle surgery fellow; and Dr. Nader
Shourbaji, a hand and microvascular surgery fellow.27
       Defendants contend that these younger surgeons were not hired to
replace Plaintiff. As support for this assertion, Defendants point to the
Declaration of NOHS’s Physician Services Director, Stephanie Kropog. Kropog


       23 Id. at 9–10.
       24 788 F.3d 490, 499 n.7 (5th Cir. 2015) (and cases cited therein) . See also Quick v.
Wal-Mart Stores, Inc., 728 F. App’x 396, 397 (5th Cir. 2018).
       25 See 29 U.S.C. § 631(a), 633a(a); Leal v. McHugh, 731 F.3d 405, 411 (5th Cir. 2013).
       26 The exact ages of the new surgeons are not disclosed. Based on the timing of the

surgeons’ graduations, however, both parties believe the surgeons to be less than 40 years
old. See Doc. 52-2 at 9; Doc. 52 at 12 n. 58.
       27 See Doc. 41-7 at 2–4.
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 7 of 17



testified that the new surgeons were hired in accordance with “North Oaks’
three-year recruitment plan for orthopedic surgeons, which was finalized in
January of 2017 and ran through 2020.” 28 Kropog explained that the “plan was
to add orthopedic surgeons with fellowship training in the recognized
subspecialties of orthopedic surgery: Trauma, Spine, Hand and Upper
Extremities, Sports Medicine, Foot and Ankle, and Joint.”29 Defendants thus
contend that each surgeon was hired because of his fellowship training in his
respective sub-specialty—not to replace Plaintiff. Further, Defendants argue
that because Plaintiff is a general orthopedic surgeon, the new hires could not
have replaced him.
      The Court, however, finds that Plaintiff has presented sufficient
evidence to refute Defendants’ contentions. First, Plaintiff testified that he is
not merely a generalist as Defendants contend, but that he holds a fellowship
in hand surgery.30 Plaintiff’s alleged hand specialty is partially corroborated
by Sutton’s testimony that “Dr. Kinnett liked to do mostly hand work and bone
tumors. That was kind of his niche for us.”31 Although Defendants argue that
Plaintiff’s fellowship is uncompleted, both Plaintiff’s and Sutton’s testimony at
least create a genuine issue of material fact as to whether Dr. Shourbaji shares
a sub-specialty with Plaintiff.
      Additionally, Plaintiff presents evidence that, regardless of sub-
specialty, many of the new surgeons are performing the same procedures at
North Oaks as did Plaintiff. Plaintiff presents evidence that, over a two-year
period at North Oaks, he performed 90 knee surgeries, 84 hip surgeries, 51


      28 Id. at 4.
      29 Id.
      30 See Doc. 52-3 at 2–3.
      31 Doc. 52-2 at 3.
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 8 of 17



ankle surgeries, 59 shoulder surgeries, 118 hand surgeries, 32 wrist surgeries,
18 elbow surgeries, 29 tendon repairs, and 85 peripheral nerve surgeries.32 In
Sutton’s deposition      testimony,      she conceded   that Plaintiff performed
procedures that fall within the sub-specialties of the new surgeons and that
many of the new surgeons perform surgeries outside of their sub-specialties
that overlap with those performed by Plaintiff.33 The Court thus finds that
Plaintiff has presented sufficient evidence to create a genuine issue of material
fact as to whether at least one of the newly hired surgeons replaced him.
   B. Defendants’ Proffered Legitimate, Nondiscriminatory Reason
      for Not Renewing Plaintiff’s Contract
      As Plaintiff has presented sufficient evidence of a prima facie case of
discrimination, the burden next shifts to Defendants to “articulate a
legitimate, nondiscriminatory reason for [their] decision.”34
      1. Defendants’ Discovery Responses
      As a preliminary matter, Plaintiff argues that the Court should refrain
from looking to the reasons stated in Defendants’ briefing as those reasons are
contrary to Defendants’ discovery responses. In Plaintiff’s First Set of
Interrogatories and Requests for Production, Plaintiff’s Interrogatory No. 4
reads: “If you contend NOPG’s termination of Dr. Kinnett was caused by
something other than the allegations that Dr. Kennett [sic] set forth in his
Complaint, please describe in detail such factors, actions or conditions that you
feel warranted Dr. Kinnett’s termination.”35 In response, North Oaks
answered: “In lieu of         a narrative answer, NOPG directs Plaintiff to


      32 See Doc. 52-6.
      33 See Doc. 52-2 at 6–10.
      34 Patrick, 394 F.3d 311 at 315.
      35 Doc. 52-5 at 2.
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 9 of 17



correspondence dated November 30, 2017, styled ‘Notice of Termination of
Employment,’ produced in response to Plaintiff’s accompanying Request for
Production No. 3.”36 NOHS’s answer is nearly identical.37 The referenced
Notice of Termination of Employment apprises Plaintiff that his employment
is being terminated “without cause.”38 Plaintiff therefore argues that
Defendants’ response essentially avers that there was no reason for Plaintiff’s
termination and that Defendants should be bound by this assertion.
Accordingly, Plaintiff asks this Court to deny Defendants’ Motion for Summary
Judgment and instead issue summary judgment in Plaintiff’s favor.39 The
Court disagrees.
       Plaintiff cites Bradley v. Allstate Ins. Co.40 for the proposition that “a
party is bound by its discovery response on a motion for summary judgment.” 41
The Fifth Circuit in Bradley, however, clearly stated that “interrogatory
responses are not binding judicial admissions . . . [but] may be used as evidence
for assessing summary judgment.”42 “Thus, interrogatory answers are not like
Rule 36 admissions that are conclusive to the matters admitted and ‘cannot be
overcome at the summary judgment stage by contradictory affidavit testimony
or other evidence in the summary judgment record.’” 43 Although the Court
agrees with Plaintiff that Defendants’ discovery responses are incomplete and

       36  Id.
       37  See Doc. 52-5 at 18.
        38 Doc. 41-6.
        39 See Doc. 52 at 16.
        40 Bradley v. Allstate Ins. Co., 620 F.3d 509 (5th Cir. 2010)).
        41 Id. (citing Bradley, 620 F.3d at 527 n.21).
        42 Bradley, 620 F.3d at 527 n.21 (emphasis added) (citations omitted). The Bradley

court found that “[t]he failure to advance any Rule 56(c) proof, together with the concession
in their interrogatory response, demonstrates that no genuine issue of material fact exists as
to the value of the lost contents.” Id. at 527 (emphasis added).
        43 Moreland v. United States, No. 3:11-CV-358-L, 2013 WL 3283700, at *5 (N.D. Tex.

June 28, 2013) (quoting In re Carney, 258 F.3d 415, 420 (5th Cir. 2001).
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 10 of 17



should have amended or supplemented, the Court does not find this error so
prejudicial as to pretermit consideration of Defendants’ summary judgment
evidence. Accordingly, this Court will look to Defendants’ submissions in
support of their Motion for Summary Judgment to determine whether
Defendants have succeeded in proffering a legitimate, nondiscriminatory
reason for terminating Plaintiff’s contract.
      2. Defendants’ Proffered Nondiscriminatory Reason
      Defendants assert that Sutton was primarily responsible for making the
decision not to renew Plaintiff’s contract and therefore look to her testimony to
explain why Plaintiff was terminated. Sutton primarily attributes her decision
to terminate Plaintiff to what Defendants refer to as “the Surgery Incident.” 44
Plaintiff performed shoulder surgery on his wife on November 16, 2017.45
According to Sutton, Dr. Rob Peltier (“Peltier”), the Chief Medical Officer,
confronted Plaintiff prior to the surgery and told Plaintiff that he must have
an additional surgeon present during the surgery because of the close familial
relationship.46 Allegedly, Plaintiff indicated to Peltier that he would cancel the
surgery.47 Plaintiff nevertheless went ahead with the surgery without another
surgeon present.
      Sutton describes Plaintiff’s insubordination to Peltier as “the straw that
broke the camel’s back,”48 but explains that there were previous indiscretions
that contributed to her decision to terminate Plaintiff’s contract.49 Allegedly,
Plaintiff drew complaints from both staff and patients. Sutton testified that


      44 See Doc. 41-1 at 4.
      45 Doc. 52-7 at 4.
      46 See Doc. 41-2 at 14–16.
      47 See id. at 16.
      48 Id. at 18.
      49 Id. at 17–20.
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 11 of 17



staff would complain that Plaintiff treated them poorly and that patients
would complain about Plaintiff’s refusal to allow family members in the exam
room.50 Additionally, Sutton testified that Plaintiff’s productivity was low as
Plaintiff would only schedule six to ten patients per day whereas the other
doctors would see anywhere from thirty to sixty patients per day. 51 In sum,
Defendants proffer many reasons for Plaintiff’s termination and suggest that
Sutton only terminated Plaintiff under the “without cause” provision “to spare
Plaintiff the indignity of a for-cause termination.”52 The Court thus finds that
Defendants have articulated a legitimate nondiscriminatory reason for
Plaintiff’s termination.
   C. Plaintiff’s Showing of Pretext
       Under the McDonnell Douglas framework, the burden now shifts back to
Plaintiff to show that there is a genuine issue of material fact as to whether
Defendants’ proffered reason is pretext for age discrimination.53 “A plaintiff
may show pretext ‘either through evidence of disparate treatment or by
showing that the employer’s proffered explanation is false or ‘unworthy of
credence.’”54 “An explanation is false or unworthy of credence if it is not the
real reason for the adverse employment action.”55 Here, the Court finds that
Plaintiff has presented sufficient evidence to refute Defendants’ proffered
reasons for termination.




       50Id. at 17–18.
       51Id. at 24.
      52 Id. at 33; Doc. 41-1 at 5.
      53 Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010) ; McMichael v.

Transocean Offshore Deepwater Drilling, Inc., 934 F.3d 447, 456 (5th Cir. 2019).
      54 Moss, 610 F.3d at 922. (quoting Laxton v. Gap Inc., 33 F.3d 572, 578 (5th Cir. 2003)).
      55 Laxton, 33 F.3d at 578 (citations omitted).
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 12 of 17



       Plaintiff’s recounting of the Surgery Incident creates a genuine issue of
fact as to whether the incident caused Sutton to terminate Plaintiff. Plaintiff
admits that Peltier called him to request that he have another surgeon present
during his wife’s surgery but denies that he told Peltier that he would cancel
the surgery.56 Plaintiff also testified that, as Peltier was not a surgeon himself,
Peltier had no authority to dictate Plaintiff’s surgical decisions. 57 Defendants’
only support for their rendition of the Surgery Incident is Sutton’s deposition
testimony. Accordingly, Plaintiff’s contrary testimony creates a genuine issue
of material fact as to whether Plaintiff                  actually     demonstrated       the
insubordination that Defendants cite as the reason for his termination.
       Additionally, Plaintiff presents evidence that North Oaks management
was aware and approving of Plaintiff’s surgery on his wife. Indeed, a week
before the surgery, Plaintiff’s wife sent a letter to North Oak’s Chief Human
Resources Officer, Jeff Jarreau (“Jarreau”), requesting “provider coverage
without regard to relationship,” or insurance coverage, for the surgery. 58
Jarreau approved the request on November 13, 2017, and sent notice of
approval to Plaintiff on November 17, 2017.59 Jarreau’s approval is
particularly relevant as there is evidence that he participated in Plaintiff’s
termination.60 Plaintiff further declares that he performed over a dozen
surgeries on close family members without an additional surgeon present, four
of which were at North Oaks.61 The Court thus finds that Plaintiff has created


       56 Doc. 52-3 at 9.
       57 Id. at 9, 10.
       58 Doc. 52-11 at 1.
       59 Id. at 2–3.
       60 Sutton testified that Jarreau participated in Plaintiff’s annual performance review.

Doc. 41-5 at 19. Plaintiff also testified that Percival Kane and Jarreau met with Plaintiff to
inform him that he was being terminated. Doc. 52-3 at 5.
       61 Doc. 52-11 at 5.
     Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 13 of 17



a genuine issue of fact as to whether Plaintiff’s surgery on his wife was truly
the reason for his termination.
       Plaintiff has also sufficiently refuted Defendants’ contention that
Plaintiff’s attitude or performance contributed to his termination. The Court
first notes that Defendants have not presented any written evidence to
corroborate Sutton’s testimony that Plaintiff received staff complaints, patient
complaints, or demonstrated inadequate productivity. To the contrary,
Plaintiff presents nine years of positive annual clinical evaluations and four
“North Oaks Champions” awards granted “[i]n appreciation and recognition of
your outstanding contributions to our patients, visitors, physicians, staff and
community.”62 Notably, Plaintiff’s last award was received on May 9, 2017,
only six months prior to his termination.63
       Finally, Plaintiff directs this Court to Sutton’s testimony that Plaintiff
“was very old school” and “very set in his ways” as evidence of discriminatory
animus.64 “[W]hen an employee offers workplace comments as circumstantial
evidence of age discrimination, the court applies a flexible two-part test, under
which the comments must show: ‘(1) discriminatory animus (2) on the part of
a person that is either primarily responsible for the challenged employment
action or by a person with influence or leverage over the relevant
decisionmaker.’”65 As it is undisputed that Sutton was primarily responsible

       62  Doc. 52-4. at 1–4.
       63  “Too short a period between a good and poor evaluation, though, impeaches the
credibility of the latter. A negative oral evaluation is particularly suspicious when it follows
a consistent pattern of positive written evaluations.” 1 ANDREW J. RUZICHO , LOUIS A. JACOBS
& ANDREW J. RUZICHO II, EMPLOYMENT PRACTICES MANUAL § 5:18, Westlaw (database
updated December 2020); Salazar v. Lubbock Cty. Hosp. Dist., 982 F.3d 386, 390 (5th Cir.
2020).
        64 See Doc. 52-1 at 9.
        65 Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 236 (5th Cir. 2015) (quoting Reed

v. Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012)).
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 14 of 17



for Plaintiff’s termination, the only question is whether the comments
demonstrate discriminatory animus.
      Defendants argue that the comments are irrelevant to Sutton’s
termination decision because, when “[c]onsidered in context[,] . . . the
quotations came during the course of Ms. Sutton’s explanation of how
Plaintiff’s conduct and attitude had led to complaints from colleagues and staff
over the course of his employment.”66 Although the Court agrees with
Defendants’ characterization of the context, the Court disagrees with
Defendants’ conclusion as to relevance. Sutton testified that complaints from
colleagues and staff helped to inform her decision to terminate Plaintiff. 67
Accordingly, Sutton’s comments help to create an inference that the alleged
“complaints” Sutton received were actually comments on Plaintiff’s age and
that age was Sutton’s true motivation for terminating Plaintiff. Although the
Court does not find these comments dispositive, the Court finds that these
comments, together with Plaintiff’s other evidence of pretext, “would allow a
reasonable jury to conclude that age was the reason for the termination.” 68 The
Court therefore finds that Plaintiff has presented sufficient evidence of pretext
to preclude summary judgment.
      Defendants argue repeatedly that Plaintiff has presented insufficient
quality of evidence to defeat summary judgment. Accordingly, Defendants ask
this Court to follow the reasoning of Salazar v. Lubbock County Hospital



      66  Doc. 56 at 2.
      67  Doc. 41-2 at 17–18.
       68 Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 475 (5th Cir. 2015) (internal

quotations omitted) (“We are convinced that the doubts that Goudeau has raised about the
warnings, combined with the ageist comments that are potentially corroborated by the firing
of both Goudeau and Fisher, would allow a jury to conclude that age was the reason for
termination.”).
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 15 of 17



District, where the Fifth Circuit found, in part, that plaintiff’s own statements
were insufficient to defeat defendant’s motion for summary judgment. 69
Salazar is, however, distinguishable as the Salazar defendant “submitted
orientee and preceptor evaluations. It attached employee satisfaction surveys.
Most of all, [the defendant] included Salazar’s performance evaluation for
2015, which was provided to her in March 2017 and clearly details areas of
concern over her past performance as well as directives for improvement in the
future.”70 Here, Defendants rely almost exclusively on Sutton’s deposition
testimony to support their Motion. Thus, it is ironically the quality of
Defendants’ evidence that motivates this Court to rule in Plaintiff’s favor.
      A court “‘may not make credibility determinations or weigh the evidence’
in a ruling on a motion for summary judgment.” 71 “Instead, a court ‘must
disregard all evidence favorable to the moving party that the [finder of fact] is
not required to believe.’”72 In Heinsohn v. Carabin & Shaw, P.C., the Fifth
Circuit reversed the district court’s granting of the defendant’s summary
judgment where the defendant relied primarily on deposition testimony.73 The
Heinsohn court held that
      [w]hen, as here, a motion for summary judgment is premised
      almost entirely on the basis of depositions, declarations, and
      affidavits, a court must resist the urge to resolve the dispute —
      especially when, as here, it does not even have the complete




      69  Salazar, 982 F. 3d 386 (2020)
      70  Id. at 291.
       71 Holmes v. N. Texas Health Care Laundry Coop. Ass’n, 304 F. Supp. 3d 525, 539

(N.D. Tex. 2018) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254–55 (1986)).
       72 Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 245 (5th Cir. 2016) (quoting

Chambers v. Sears Roebuck & Co., 428 Fed. App’x. 400, 407–408 (5th Cir. 2011)).
       73 Id.
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 16 of 17



       depositions. Instead the finder of fact should resolve the dispute at
       trial.74
Like in Heinsohn, this Court finds that Defendants’ case is almost entirely
reliant on Sutton’s credibility and that this credibility determination should be
left for the jury.
   D. The Same Actor Inference
       Finally, Defendants argue that application of the “same actor inference”
dictates a ruling in their favor. “When the same person is responsible for hiring
and terminating an individual, who was already a member of the AEDPA -
protected class when hired, [the same actor inference presumes] that age
was not the reason for the termination.75 The presumption, however, “is not
irrebuttable,”76 and does “not rule out the possibility that an individual could
prove a case of discrimination”77 Defendants argue that the inference applies
here as Sutton recruited and hired Plaintiff in 2008 when he was already 62
years of age, effectively “hired” him each year by renewing his contract, and
ultimately made the decision to end his contract beginning in 2018.
       First, the Court rejects Defendants’ argument that Sutton’s refusal to
terminate Plaintiff each year qualifies as yearly “hiring.”78 Second, even

       74  Id.
       75  White v. Omega Protein Corp., 226 F. App’x 360, 362 (5th Cir. 2007); Spears v.
Patterson UTI Drilling Co., 337 F. App’x 416, 422 (5th Cir. 2009).
        76 Id.
        77 Russell v. McKinney Hosp. Venture, 235 F.3d 219, 229 (5th Cir. 2000) (citing Brown

v. CSC Logic, Inc., 82 F.3d 651, 658 (5th Cir. 1996).
        78 See Fitzpatrick v. Pontotoc Cty., Miss., 612 F. App’x 770, 776 n.5 (5th Cir. 2015)

(“The same actor inference likely does not apply on the facts of this case. First, Pontotoc
County cites no case in which the decision to retain an employee—rather than a decision to
hire him—is sufficient to trigger the inference.”) Cf. Sreeram v. La. State Med. Ctr.-
Shreveport, 188 F.3d 314, 321 (5th Cir. 1999) (applying the same actor inference where the
actor “granted her request to stay in the program for another year despite the Committee’s
recommendation that her residency be terminated”). Sutton does allude to the fact that she
advocated for Plaintiff prior to his termination. See Doc. 41-2 at 18–19. Whether the facts of
    Case 2:19-cv-10690-JTM-DMD Document 73 Filed 01/15/21 Page 17 of 17



assuming that Sutton had sufficient control over the hiring process to trigger
application of the same actor inference,79 for the reasons already stated above,
the Court finds that Plaintiff has presented sufficient evidence of pretext to
overcome the inference at this stage.80 Accordingly, Defendants’ Motion for
Summary Judgment is denied.


                                     CONCLUSION
       For the foregoing reasons, Defendants’ Motion for Summary Judgment
is DENIED.


                        New Orleans, Louisiana this 15th day of January, 2021.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




this case are closer to Fitzpatrick or Sreeram depends on Sutton’s credibility and is therefore
a question for the jury.
        79 Plaintiff argues that Sutton’s testimony is inconclusive on this point.
        80 See e.g., Jones v. R.G. Barry Corp., No. 16-CV-154 (RCL), 2017 WL 1049566, at *9

(W.D. Tex. Mar. 17, 2017) (“Here, Jones has presented evidence that contradicts the
purported reasoning behind Jones’ termination. Thus, while Evans is entitled to an inference
that he lacked a discriminatory animus, Jones has presented evidence to rebut this
inference.”). Garza v. Ranier L.L.C., No. A-12-CV-475-AWA, 2013 WL 3967786, at *6 (W.D.
Tex. July 31, 2013) (“Because of the [three and a half years] passage of time, the Court finds
that the same actor inference is inapplicable or at best so weak as to not undermine the issue
of pretext in this case.”).
